Title: To James Madison from John Gavino, 5 May 1802
From: Gavino, John
To: Madison, James


					
						No. 86
						Sir
						Gibraltar 5th. May 1802
					
					Without the honor of any of your favours I beg refference to my last dispatch No. 85.
					On the 25 Ulto. arrived from Tunis the American Ship Gloria Commanded by Jo. Bounds 

taken in the service by Consul Eaton, who brought me the Inclosed dispatches, to which & the Copy 

of said Gentlemans Letter to me anexd, beg leave to referr, as due attention will be paid to what 

Consul Eaton writes.
					The Commander of the Tripolin Ship laid up here came over three days ago from Tanger, 

but has caused no movement. There are about Ten Men on board.
					Rear Adl. Sir Jas. Saumarez went for Minorca is to attend to the Evacuation of the Island.
					This day Anchord in this Bay the frigate Constelation Capn: Murray from the U.S. The 

Essex & Philada. from the East and as the latter goes Home, Capn: Barron will be the bearer of this 

and to whom referr for the Occurrencies on this side of the Globb. I have the honor to be, Sir Your 

most obedt. & most hl. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
